NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                       2008-7015

                                 GERALD A. WESLEY,

                                                             Claimant-Appellant,

                                           v.

                JAMES B. PEAKE, M.D., Secretary of Veterans Affairs,

                                                             Respondent-Appellee.


      Kenneth M. Carpenter, Carpenter, Chartered, of Topeka, Kansas argued for
claimant-appellant.

       Allison Kidd-Miller, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for respondent-
appellee. With her on the brief were Gregory G. Katsas, Assistant Attorney General,
Jeanne E. Davidson, Director, and Martin F. Hockey, Jr., Assistant Director. Of counsel
were Michael J. Timinski, Deputy Assistant General Counsel, and Tracey P. Warren,
Attorney, Office of the General Counsel, United States Department of Veterans Affairs,
of Washington, DC.

Appealed from: United States Court of Appeals for Veterans Claims

Chief Judge William P. Greene, Jr.
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit
                                       2008-7015

                                 GERALD A. WESLEY,

                                                      Claimant-Appellant,

                                           v.

                 JAMES B. PEAKE, M.D., Secretary of Veterans Affairs,

                                                      Respondent-Appellee.


                                     Judgment

ON APPEAL from the         United States Court of Appeals for Veterans Claims

in CASE NO(S).             05-1879

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (NEWMAN, SCHALL, Circuit Judges and PATEL, District Judge ∗ ).


                           AFFIRMED. See Fed. Cir. R. 36.


                                           ENTERED BY ORDER OF THE COURT




DATED November 25, 2008                    /s/ Jan Horbaly
                                           Jan Horbaly, Clerk



      ∗
             Honorable Marilyn H. Patel, District Judge, United States District Court for
the Northern District of California, sitting by designation.